Citation Nr: 0943502	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  95-35 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

2.  Entitlement to an initial disability evaluation in excess 
of 20 percent for a herniated intervertebral disc at L5-S1.

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran had active military service from July 1972 to 
December 1975 and from June 1981 to February 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, in August 1995 and February 1999.  

The August 1995 rating decision granted service connection 
for chronic low back strain and assigned a noncompensable 
disability evaluation, effective March 1, 1995.  The Veteran 
appealed the assigned rating, which was subsequently 
increased to 20 percent, also effective from March 1, 1995.  
See June 1996 rating decision.  The disability was also 
recharacterized as a herniated intervertebral disc at L5-S1. 

The February 1999 rating decision denied service connection 
for carpal tunnel syndrome and the assignment of a TDIU.

The Board issued a decision in December 1999 that denied a 
rating in excess of 20 percent for the service-connected low 
back disability.  The Veteran filed a timely appeal to the 
United States Court of Appeals for Veterans Claims (Court).  
In October 2000, the Court vacated the Board's December 1999 
decision and remanded the case to the Board for additional 
development.

The Board remanded the matter to the RO for additional 
development and further adjudicative action in June 2001.  
Thereafter, in a decision dated in July 2002, Board denied 
the claim of service connection for carpal tunnel syndrome 
and an increased rating for the low back disability.  In 
April 2003, the Court vacated the Board's July 2002 decision 
and remanded the matters to the Board to obtain additional 
evidence and to cure specified due process deficiencies.  The 
matters were subsequently remanded by the Board to the RO via 
the Appeals Management Center (AMC) in December 2003.  The 
issue of entitlement to a TDIU was remanded in a June 2003 
Board decision.  

In January 2006, the Board again denied a rating in excess of 
20 percent for the service-connected low back disability.  
The issues of entitlement to service connection for bilateral 
carpal tunnel syndrome and entitlement to a TDIU were 
remanded for additional development and to address due 
process concerns.  

The Veteran filed a timely appeal to the Court regarding the 
Board's denial of his claim for an increased rating, and in a 
February 2008 Memorandum Decision, the Court set aside that 
portion of the January 2006 decision regarding the claim for 
increased rating and remanded the claim to the Board.  
Judgment was entered on March 12, 2008.  

The Veteran submitted additional evidence in relation to his 
claim for increased rating in July 2009, which was 
accompanied by a waiver of RO consideration.  See 38 C.F.R. § 
20.1304 (2009).

The Board once again notes that the Veteran appears to have 
raised issues that have not been considered by the RO.  
Specifically, as discussed in the Board's July 2002, December 
2003 and January 2006 decisions, the Veteran submitted a 
statement in February 1999 that raised a question as to 
timeliness and/or adequacy of his appeal for entitlement to 
service connection for asbestos exposure and hearing loss and 
entitlement to an increased evaluation for service-connected 
degenerative disc disease of the cervical spine.  The RO has 
yet to address this matter.  The issue is therefore REFERRED 
to the RO for appropriate action.

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2009), are met.

As an initial matter, the Board notes that in January 2006, 
the issue of entitlement to service connection for bilateral 
carpal tunnel syndrome was remanded, in pertinent part, for 
the Veteran to be afforded an appropriate examination.  The 
issue of entitlement to a TDIU was determined to be 
inextricably intertwined with the issue of service 
connection.  A remand by the Board confers on the claimant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).

Review of the claims folder reveals that a VA joints 
examination was requested on March 11, 2008 and a letter with 
the same date was sent to the Veteran to inform him that an 
examination had been requested.  There is no indication, 
however, as to whether or not the requested examination was 
actually conducted and there is no examination report of 
record.  It appears that the RO/AMC is still in the process 
of developing this claim.  On remand, the Veteran must be 
afforded an appropriate examination in conjunction with his 
claim for service connection.  Recent VA treatment records 
should also be obtained.  

The Veteran underwent a VA compensation and pension (C&P) 
examination in April 2005 in conjunction with his claim for 
an increased rating, which is now over four years old.  When 
a Veteran claims that his condition is worse than when 
originally rated, and the available evidence is too old for 
an adequate evaluation of the Veteran's current condition, 
the VA's duty to assist includes providing a new examination.  
See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  As 
such, the Veteran's low back disability claim must be 
remanded for a more contemporaneous examination.  The Board 
notes that the criteria for evaluating spinal disabilities 
were amended, effective September 23, 2002 and September 26, 
2003.  See 67 Fed. Reg. 54, 345-54, 349 (2002) and 68 Fed. 
Reg. 51, 454-51, 458 (2003), respectively, during the course 
of the appeal.  The issue of the Veteran's employability must 
also be addressed.  He is currently service connected for 
degenerative disc disease, C5-C6; tinnitus; and kidney 
stones; in addition to his service-connected low back 
disability.  See e.g., May 2008 rating decision.  

Finally, on remand the Veteran should be provided additional 
notice concerning his claim of entitlement to an initial 
disability evaluation in excess of 20 percent for a herniated 
intervertebral disc at L5-S1, as set forth below.  See 
February 2008 Memorandum Decision.

The Veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2009).

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran about (1) the 
information and evidence not of record 
that is necessary to substantiate his 
claim for entitlement to a disability 
evaluation in excess of 20 percent for a 
herniated intervertebral disc at L5-S1; 
(2) the information and evidence that VA 
will seek to obtain on his behalf; and (3) 
the information or evidence that he is 
expected to provide.  He should also be 
provided an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Obtain the Veteran's treatment 
records from the Houston VA Medical 
Center, dated since February 2008.  

3.  Ensure that the development requested 
in the Board's January 2006 remand has 
been completed.  If it has not already 
been done, the Veteran should be 
scheduled for an examination in order to 
determine the nature and etiology of any 
disability affecting the wrists/forearms.  
The claims folder and a copy of this 
Remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination report.  Any 
indicated tests and studies, including an 
EMG, should be conducted if the examiner 
deems it appropriate. 

The examiner should state whether or not 
the Veteran has a current disorder 
affecting the wrists/forearms, including 
carpal tunnel syndrome.  For each 
diagnosis, the examiner should indicate 
whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) that the diagnosed disability 
had its onset during active service, is 
related to any in-service disease, event, 
or injury, or is otherwise etiologically 
related to active service.  

A rationale for any opinion expressed 
should be provided.

4.  Schedule the Veteran for an 
appropriate VA orthopedic/neurological 
examination.  The claims folder and a 
copy of this Remand must be made 
available to and reviewed by the 
examiner(s) in conjunction with the 
examination report.  Any indicated 
studies should be performed.

The examiner(s) should identify all 
residuals attributable to the Veteran's 
service-connected herniated 
intervertebral disc at L5-S1.  

The examiner(s) should identify any 
nerve(s) affected by the Veteran's 
service-connected disability.  The 
examiner(s) should discuss the extent, if 
any, of paralysis of the nerves involved.

The examiner(s) should report the range 
of motion measurements for the lumbar 
spine, in degrees.  Whether there is any 
pain, weakened movement, excess 
fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range of 
motion loss due to any of the following 
should be addressed: (1) pain on use, 
including during flare- ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner(s) is asked 
to describe whether pain significantly 
limits functional ability during flare-
ups or when the lumbar spine is used 
repeatedly.  All limitation of function 
must be identified.  If there is no pain, 
no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report(s).

The examiner should document the number 
of weeks, if any, during the past 12 
months, that the Veteran has had 
"incapacitating episodes," defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician."

The examiner should state, if possible, 
the frequency of recurring attacks of 
intervertebral disc syndrome, if the 
Veteran suffers such attacks, and the 
extent to which relief is experienced 
between such attacks.  Are there 
persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to the site of the 
diseased disc, with little intermittent 
relief?

The examiner should also provide an 
opinion as to what overall effect, if 
any, the Veteran's service-connected 
disabilities (herniated intervertebral 
disc at L5-S1; degenerative disc disease, 
C5-C6; tinnitus; kidney stones; and any 
other disability for which service 
connection has been granted) have on his 
ability to obtain and retain employment; 
that is, whether it would preclude an 
average person from obtaining, or 
retaining, substantially gainful 
employment.  Consideration may be given 
to the Veteran's level of education, 
special training, and previous work 
experience in arriving at a conclusion, 
but not to his age or to the impairment 
caused by nonservice-connected 
disabilities.

The examiner(s) must provide a 
comprehensive report(s) including 
complete rationales for all conclusions 
reached.

5.  Finally, readjudicate the claims, 
with application of all appropriate laws 
and regulations (to include the rating 
criteria for the spine that were in 
effect in 2002 and 2003) and 
consideration of any additional 
information obtained.  If any benefit 
sought on appeal remains denied, the 
Veteran and representative should be 
provided a supplemental statement of the 
case (SSOC) and afforded a reasonable 
period of time within which to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 



appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 

